DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-3, 5-10, 12-17, and 19-21 are pending.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-3, 5-10, 12-17, and 19-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more.

Step 1 (The Statutory Categories): Is the claim to a process, machine, manufacture or composition of matter?  MPEP 2106.03
Per Step 1, claim 1 is directed to a system; claim 8 is directed to a method; and claim 15 is directed to a system. Thus, claims 1, 8, and 15 are directed to statutory categories of invention. However, claims 1, 8, and 15 are rejected under 35 U.S.C. 101 because the claims recite an abstract idea, a judicial exception, without reciting additional elements that integrate the judicial exception into a practical application or are significantly more. 

Step 2A Prong 1: Does the claim recite an abstract idea, law of nature, or natural phenomenon? MPEP 2106.04. 
	Claim 1 recites the following abstract idea:
receive a plurality of logins, each of the logins intended to initiate a customer support request, said customer support request comprising a plurality of attributes, said attributes comprising: 
a primary key for the table in the form of a message ID, said message ID being the only necessarily unique attribute;
a date of the customer support request; 
a time of the customer support request; 
a location that was used to generate the customer support request; 
a username associated with the customer support request; and 
a message; 
harvest, for each customer support request, a first plurality of artifacts, each of said first plurality of artifacts comprising sentiment information, said sentiment information comprising a first level of relevance with respect to the attributes included in the customer support request; 
harvest, for each customer support request, a second plurality of artifacts, each of said second plurality of artifacts comprising second sentiment information, said sentiment information comprising a second level of relevance with respect to the attributes included in the customer support request; 
calculate, for the attributes included in the each customer support request, a sentiment value, the calculation of said sentiment value being based, at least in part, on the first plurality of artifacts, the second plurality of artifacts, the message, and historical information associated with the user; 
route the customer request based on at least the message, the sentiment value, and one of the date, time, username and the location;  
accept a pre-registration from a user for the sentiment analysis prior to the user sending in the customer support request;
detect a negative sentiment trend;
invoke a trend mitigation option in response to the negative sentiment trend, select the trend mitigation option based on a success or failure of historical trend mitigating options;
receive post trend mitigation feedback;
adjust the trend mitigation option in response to the post trend mitigation feedback; and
adjust the trend mitigation option.

Claim 8 recites the following abstract idea:
receiving a plurality of logins, each of the logins intended to initiate a customer support request, said customer support request comprising a plurality of attributes, said attributes comprising: 
a primary key for the table in the form of a message ID, said message ID being the only necessarily unique attribute;
a date of the customer support request, 
a time of the customer support request, 
a location that was used to generate the customer support request, 
a username associated with the customer support request and a message; 
harvesting for each customer support request, a plurality of artifacts, each of said plurality of artifacts comprising sentiment information, said sentiment information comprising a first level of relevance with respect to the attributes included in the customer support request; 
calculating for each customer support request, a sentiment value, the calculating the sentiment value being based, at least in part, on the plurality of artifacts, the message, and historical information associated with the user; 
routing the customer support request based on the message, the sentiment value and at least one of the date, time, username and the location;
pre-registering the user for the sentiment analysis prior to the receiver receiving in the customer support request;
detecting a negative sentiment trend;
invoking a trend mitigation option in response to the negative sentiment trend, select[ing] the trend mitigation option based on a success or failure of historical trend mitigating options;
receiving post trend mitigation feedback;
adjusting the trend mitigation option in response to the post trend mitigation feedback; and
adjust[ing] the trend mitigation option.

Claim 15 recites the following abstract idea:
receive a plurality of logins, each of the logins intended to initiate a customer support request, said customer support request comprising a plurality of attributes, said attributes comprising: 
a primary key for the table in the form of a message ID, said message ID being the only necessarily unique attribute;
a date of the customer support request; 
a time of the customer support request; 
a location that was used to generate the customer support request; 
a username associated with the customer support request; and 
a message; 
retrieve social media account history and other third party data source information associated with a user associated with the username, and to harvest, therefrom, a plurality of artifacts, each of said artifacts comprising sentiment information, said sentiment information comprising a first level of relevance with respect to the attributes included in the customer support request; 
calculate, for each customer support request, a sentiment value, said sentiment value being based on the plurality of artifacts, the message, and historical information associated with the user; 
route the customer request based on at least two of the date, time, username, location, and the sentiment value; 
accept a pre-registration from a user for the sentiment analysis prior to the user sending in the customer support request; and
detect a negative sentiment trend;
invoke a trend mitigation option in response to the negative sentiment trend, select the trend mitigation option based on a success or failure of historical trend mitigating options;
receive post trend mitigation feedback;
adjust the trend mitigation option in response to the post trend mitigation feedback; and
adjust the trend mitigation option.

The limitations, as drafted, recite a process that, under its broadest reasonable interpretation, covers commercial activity, but for the recitation of generic computer components. That is, the drafted process is comparable to a business relationship process, i.e. a process aimed at routing customer service requests. If a claim limitation, under its broadest reasonable interpretation, covers performance of limitations of agreements in form of business relationships, but for the recitation of generic computer components, then it falls within the Certain Methods of Organizing Human Activity – Commercial or Legal Interactions grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Additionally and alternatively, the limitations, as drafted, recite a process that, under its broadest reasonable interpretation, covers performance of the limitations in the mind, but for the recitation of generic computer components. Nothing in the claim element precludes the steps from practically being performed in the mind. In this case, one could mentally or manually perform the steps above. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, but for the recitation of generic computer components, then it falls within the Mental Processes – Concepts Performed in the Human Mind (e.g. observation, evaluation, judgement, opinion) grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Step 2A Prong 2: Does the claim recite additional elements that integrate the judicial exception into a practical application?  MPEP 2106.04, see also 2019 PEG Update.
	The abstract idea is not integrated into a practical application. The additional elements relating to computing elements (claim 1: “system”; “Application Programming Interface (API) feed”; “Application Programming Interface”; “receiver”; “computer”; “processor”; “machine learning”; claim 8: “Application Programming Interface (API) feed”; “receiver”; “Application Programming Interface (API)”; “computer”; “processor”; “machine learning”; claim 15: “system”; “receiver”; “Application Programming Interface”; “computer”; “processor”; “machine learning”) are recited at a high-level of generality, i.e. as generic computing elements performing generic computer functions that amount to no more than mere instructions to apply the exception using generic computer components (see MPEP 2106.05(f)). (The “machine learning” feature is referenced only twice in applicant’s specification, at a high level of generality.) 
Accordingly, these additional claim elements, alone and in combination, i.e. a web server with receiver, API interface, database, processor, and machine learning, do not integrate the abstract idea into a practical application. Therefore, per Step 2A, Prong Two, the claim is directed to an abstract idea not integrated into a practical application. 

Step 2B (The Inventive Concept): Does the claim recite additional elements that amount to significantly more than the judicial exception? MPEP 2106.05.
	Step 2B of the eligibility analysis concludes that the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Applicant is referred to the Step 2A Prong 2 analysis for the generic computing elements, where it was determined that the computing elements are recited at a high-level of generality, i.e. as generic computing element performing generic computer functions such that it amounts to no more than mere instructions to apply the exception using generic computer components (see MPEP 2106.05(f)). 
Therefore, it is concluded that the elements of the independent claims, alone and in combination, do not amount to significantly more, either. 
	Further, the analysis takes into consideration all dependent claims as well, both individually and as a whole, as a combination:
	Claims 2 and 9 include the additional element of “harvest from a social media account history account and a third party data source account information,” which is directed to narrowing the abstract idea. Therefore, it would still fall into the same groupings of 1) Certain Methods of Organizing Human Activity – Commercial or Legal Interactions; 2) Mental Processes – Concepts Performed in the Human Mind. This does not integrate the abstract idea into practical application; likewise, it is not significantly more.
	Claims 3, 10, and 17 include the additional element describing how the “level(s)” of “relevance” are “determined,” which is directed to narrowing the abstract idea. Therefore, it would still fall into the same groupings of 1) Certain Methods of Organizing Human Activity – Commercial or Legal Interactions; 2) Mental Processes – Concepts Performed in the Human Mind. This does not integrate the abstract idea into practical application; likewise, it is not significantly more.
	Claims 5, 6, 13, and 19-20 further describe the nature, structure, and/or content of “the first plurality of artifacts.” While helpful, this is not significantly more, and merely serves to narrow the abstract idea. Therefore, it would still fall into the same groupings of 1) Certain Methods of Organizing Human Activity – Commercial or Legal Interactions; 2) Mental Processes – Concepts Performed in the Human Mind. This does not integrate the abstract idea into practical application; likewise, it is not significantly more.
Claims 7, 14, and 21 include the additional element of “reduce[ing], in proportion to the time elapsed from the receipt of an artifact, the relative importance of each of the plurality of artifacts,” which is directed to narrowing the abstract idea. Therefore, it would still fall into the same groupings of 1) Certain Methods of Organizing Human Activity – Commercial or Legal Interactions; 2) Mental Processes – Concepts Performed in the Human Mind. This does not integrate the abstract idea into practical application; likewise, it is not significantly more.
Claim 12 includes the additional element of “determine a frequency of transmission of legacy customer support requests associated with the username,” which is directed to narrowing the abstract idea. Therefore, it would still fall into the same groupings of 1) Certain Methods of Organizing Human Activity – Commercial or Legal Interactions; 2) Mental Processes – Concepts Performed in the Human Mind. This does not integrate the abstract idea into practical application; likewise, it is not significantly more.
	Claim 16 includes the additional element of “harvest… information related to the user,” which is directed to narrowing the abstract idea. Therefore, it would still fall into the same groupings of 1) Certain Methods of Organizing Human Activity – Commercial or Legal Interactions; 2) Mental Processes – Concepts Performed in the Human Mind. This does not integrate the abstract idea into practical application; likewise, it is not significantly more.
Therefore, it is concluded that the dependent claims of the instant application do not integrate the abstract idea into practical application and are not significantly more, either. See MPEP 2106.05.
Accordingly, claims 1-3, 5-10, 12-17, and 19-21 are rejected under 35 USC § 101 as being directed to non-statutory subject matter.  


Response to Arguments
Applicant is thanked for their comprehensive arguments filed 8/19/22, which have been carefully considered. Examiner has responded to arguments in the order presented, with applicant’s headings and page numbering used for consistency.

I. Summary of Office Action; II. Summary of Reply to Office Action; III. Summary of Telephonic Interview; IV. Reply to Claim Objections
 	Applicant is thanked for their summary of the rejection and reply on pages 9-11. The previous objections have been withdrawn. 

V. Reply to Rejections and Statements under §§ 101 
	Applicant provides arguments regarding the rejection under 35 USC § 101 on pages 11-12. While these arguments are well taken, examiner disagrees.
	Applicant provides a summary of the amendments on page 11, before offering: ‘As such, the current independent claims recite embodiments that cannot be performed by a human. In fact, the independent claims currently form a combination of hardware (processors) for routing requests received from an API feed - where the routing requests include a database object in the form of a table - where the table includes attributes. The attributes include a primary key which is the only necessarily unique attribute of the database object. Furthermore, the newly amended independent claims require a processor to be configured to i) detect a negative sentiment trend, ii) invoke a mitigation option responsive to the negative sentiment trend using machine learning based on historical trend mitigation data, iii) receive post trend mitigation feedback, and iv) adjust the mitigation option, using machine learning, in response to the post trend mitigation feedback. In view of the foregoing, the claimed subject matter is directed to a physical machine for leveraging social media account history and third party data source information to improve the accuracy of a sentiment analysis performed on a customer support request in the form of a database object. The newly amended independent claims are further directed to a physical machine for detecting and invoking a response option to a negative sentiment trend and receiving post trend mitigation feedback and invoking a post trend mitigation response option - all of which, taken together, is, perforce, statutory subject matter. Support for the amendments can be found at paras. 115-119 of the originally filed specification. No new matter has been added by the amendments. Applicant respectfully submits that the rejections under 35 U.S.C. § 101 are respectfully traversed.’ 
Applicant continues: ‘Furthermore, applicant argues that the "ordered combination" of the recited elements of claims 1, 8 and 15 are directed towards patent-eligible subject matter. In Ex Parte Didi Avraham Mecilati, APPEAL 2015-002481, 2017 WL 1130505, at *3 (Feb. 23, 2017), the Patent Trial and Appeal Board reversed a rejection under 101 stating that the Examiner did not sufficiently establish that the 'ordered combination' of the recited elements fails to transform the nature of the claims into a patent-eligible application. Rather, "[a]n inventive concept can be found in the non-conventional and non-generic arrangement of known, conventional pieces," even if these pieces constitute generic computer, network and internet components. [T]he claimed architecture (i.e., the ordered combination and arrangement of the recited elements) provides a particular technical advantage. Therefore, we do not sustain the Examiner's rejection ... under 35 U.S.C. § 101.’ 
Applicant concludes with: ‘Applicant respectfully submits that, to the extent that the instant claims present an inventive concept in the form of a novel ordered combination, these claims are similar to the Mecilati claims and, therefore, should also be allowed. Specifically, the instant claims are directed to a system for, inter alia, using steps for leveraging i) social media account history and third party data source information, or ii) artifacts regarding sentiment information from a customer support request, to improve the accuracy of a sentiment analysis performed on a customer support request that includes a database object. Additionally, the newly amended instant claims are directed to a system for detecting and invoking a response to a negative sentiment trend and receiving and invoking a response to post trend mitigation feedback. For this reason, as well, the rejection under 35 U.S.C. § 101 is respectfully traversed.’
With respect to the first point, examiner maintains that applicant has simply modified the abstract idea. As MPEP 2106.05 states, ‘Although the courts often evaluate considerations such as the conventionality of an additional element in the eligibility analysis, the search for an inventive concept should not be confused with a novelty or non-obviousness determination. See Mayo, 566 U.S. at 91, 101 USPQ2d at 1973 (rejecting "the Government’s invitation to substitute §§ 102, 103, and 112  inquiries for the better established inquiry under § 101 ").’ Thus, even assuming that applicant has claimed a novel customer routing process, this does not guarantee patent eligibility. That applicant points to generic computing elements (e.g. API logins, hardware) does not support claims of patent eligibility. As shown in MPEP 2106.05(f), the claim must do more than simply “apply” the exception using generic computer components (see MPEP 2106.05(f)).
This is relevant for the second point, i.e. that the “ordered combination” results in an integration into practical application or being significantly more. First, examiner notes that the elements were considered in combination, as seen under Step 2A Prong 2 above. Second, the “ordered combination” is a generic computing system. It’s a computing system comprising an API feed, an input (“receiver”), a database, a processor, and generic machine learning functionality. This is a typical web server without any discernable technical improvement. Furthermore, applicant has not provided any disclosure to that end. Thus, examiner remains unpersuaded.
With respect to the third point, examiner looks to MPEP 2106.05(a), which recites: ‘If it is asserted that the invention improves upon conventional functioning of a computer, or upon conventional technology or technological processes, a technical explanation as to how to implement the invention should be present in the specification. That is, the disclosure must provide sufficient details such that one of ordinary skill in the art would recognize the claimed invention as providing an improvement. The specification need not explicitly set forth the improvement, but it must describe the invention such that the improvement would be apparent to one of ordinary skill in the art. Conversely, if the specification explicitly sets forth an improvement but in a conclusory manner (i.e., a bare assertion of an improvement without the detail necessary to be apparent to a person of ordinary skill in the art), the examiner should not determine the claim improves technology. An indication that the claimed invention provides an improvement can include a discussion in the specification that identifies a technical problem and explains the details of an unconventional technical solution expressed in the claim, or identifies technical improvements realized by the claim over the prior art. For example, in McRO, the court relied on the specification’s explanation of how the particular rules recited in the claim enabled the automation of specific animation tasks that previously could only be performed subjectively by humans, when determining that the claims were directed to improvements in computer animation instead of an abstract idea. McRO, 837 F.3d at 1313-14, 120 USPQ2d at 1100-01. In contrast, the court in Affinity Labs of Tex. v. DirecTV, LLC relied on the specification’s failure to provide details regarding the manner in which the invention accomplished the alleged improvement when holding the claimed methods of delivering broadcast content to cellphones ineligible. 838 F.3d 1253, 1263-64, 120 USPQ2d 1201, 1207-08 (Fed. Cir. 2016).’
In this instance, though, the “improvement,” if one does exist, pertains to what applicant has described as a ‘determining the optimal way, or at least a more efficient way, to route customer support requests’ {see para. [003] of applicant’s specification as filed}. Thus, examiner maintains that rather than a technical improvement, applicant has claimed an improvement to the abstract idea in the Certain Methods of Organizing Human Activity and/or Mental Process grouping.
For these reasons, applicant’s arguments are unpersuasive.
VI. Reply to Rejections and Statements under 35 U.S.C. 103
Applicant offers a response to the outstanding rejection under 35 U.S.C. 103 on pages 13-15. Examiner is persuaded by applicant’s arguments. The rejections under 35 U.S.C. 103 have been withdrawn.
Specifically, while McCoy discusses negative sentiment (see, e.g., para. [0083]), McCoy does not show or suggest a processor to be configured to i) detect a negative sentiment trend, ii) invoke a mitigation option responsive to the negative sentiment trend using machine learning based on historical trend mitigation data, iii) receive post trend mitigation feedback, and iv) adjust the mitigation option, using machine learning, in response to the post trend mitigation feedback. Para. [0083] provides no teaching of post trend mitigation feedback and follow-up with further trend mitigation. 
Furthermore, there are no teachings or suggestions in the other art cited against claim 1, namely, Tuchman, Sivasubramanian, and Montenegro, that fill the deficiencies of the teaching of McCoy. None of these references teach or suggest a processor to be configured to i) detect a negative sentiment trend, ii) invoke a mitigation option responsive to the negative sentiment trend using machine learning based on historical trend mitigation data, iii) receive post trend mitigation feedback, and iv) adjust the mitigation option, using machine learning, in response to the post trend mitigation feedback. 
Additional references were considered; however, they do not teach or disclose the features above.
Dirienzi et al. (US 9986092) teaches: customer requests triggering actions by the processor based on content of the messages received and agent preferences, which can invoke rules stored in records to be used to process message management output {col. 13, lines 40 to 50}.
Fang et al. (US 20180183929) teaches: customer service action in response to generating an updated customer sentiment estimate {para. [0071]}.
Eades (US 10652392) teaches: intelligent, real-time routing based on customer preferences {col. 8, lines 10 to 30}.
However, none of these references teach or suggest a processor configured to i) detect a negative sentiment trend, ii) invoke a mitigation option responsive to the negative sentiment trend using machine learning based on historical trend mitigation data, iii) receive post trend mitigation feedback, and iv) adjust the mitigation option, using machine learning, in response to the post trend mitigation feedback.
	Accordingly, examiner has withdrawn the rejections under 35 U.S.C. 103.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Dirienzi et al. (US 9986092) teaches: customer requests triggering actions by the processor based on content of the messages received and agent preferences, which can invoke rules stored in records to be used to process message management output {col. 13, lines 40 to 50}.
Fang et al. (US 20180183929) teaches: customer service action in response to generating an updated customer sentiment estimate {para. [0071]}.
Eades (US 10652392) teaches: intelligent, real-time routing based on customer preferences {col. 8, lines 10 to 30}.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN SAMUEL WASAFF whose telephone number is (571)270-5091. The examiner can normally be reached Monday through Friday 8:00 am to 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah Monfeldt can be reached on (571)270-1833. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.S.W./Patent Examiner, Art Unit 3689                                                                                                                                                                                                        10/28/22
/SARAH M MONFELDT/Supervisory Patent Examiner, Art Unit 3689